DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 5/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1-18 are objected to because of the following informalities:  The instant claim set includes numbers in parentheses corresponding with the instant figures.  It is recommended to remove said numbers for claim clarity (note: this is merely a suggestion).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 discloses “the set included angle is 0~90 degrees” at line 3.  Claim 13, from which claim 14 depends, discloses “a set angle” in the affirmative.  Thus an angle of about 0 degrees is not further limiting of claim 13, as an angle of about 0 degrees is not really an angle at all.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pytlik et al. (US 2017/0025703).
Regarding claim 1, Pytlik et al. discloses in Figs 1-5, a button lithium ion battery (ref 100, [0051]), comprising a battery housing ([0090], refs 401, 402), a cell (Fig 3) accommodated in the battery housing ([0090], refs 401, 402), and an electrolyte filled ([0055], [0079]) in the battery housing ([0090], refs 401, 402); wherein the cell (ref 300) is formed by winding (Fig 3, [0089]) a composite flat sheet (ref 300) in which a first separator (ref 302), a positive piece (ref 304), a second separator (ref 303) and a negative piece (ref 305) are sequentially stacked (Fig 3, [0089]) and hot-laminated ([0021], [0024], [0025], [0081]) to form an integrated structure.

Regarding claim 5, Pytlik et al. discloses all of the claim limitations as set forth above and also discloses the positive piece (ref 304) comprises a positive substrate ([0044]) and a positive material ([0003], [0004], [0007], [0023], [0051]) coated on the positive substrate ([0044]); and/or the negative piece (ref 305) comprises a negative substrate ([0044]) and a negative material ([0003], [0004], [0007], [0023], [0051]) coated on the negative piece (ref 305).

Regarding claim 6, Pytlik et al. discloses all of the claim limitations as set forth above and also discloses two ends of the cell (ref 300) are respectively provided with (Fig 4, [0090]) a positive lug (ref 409) and a negative lug (ref 410); the positive lug (ref 409) is disposed on (Fig 4, [0090]) the positive piece (ref 304); the negative lug (ref 410)) is disposed on (Fig 4, [0090]) the negative piece (ref 305).

Regarding claim 12, Pytlik et al. discloses all of the claim limitations as set forth above and also discloses the battery housing is a metal housing ([0090]-[0092]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pytlik et al. (US 2017/0025703) as applied to claim 1 above, and further in view of Waki et al. (US 2015/0104711).
Regarding claims 2-4, Pytlik et al. discloses all of the claim limitations as set forth above but does not explicitly disclose one side of the first separator (100b) is coated with a hot-melt material; the side of the first separator (100b) coated with the hot-melt material faces the positive piece (100a); two sides of the second separator (100d) are coated with the hot-melt material connected with the positive piece (100a) and the negative piece (100c), wherein the hot-melt material comprises polyvinylidene fluoride hexafluoropropylene.
Waki et al. discloses in Figs 1-3, a button cell ([0116]) with a wound stacked electrode/separator assembly ([0116]).  The separators have a single and/or both surfaces coated with polyvinylidene fluoride hexafluoropropylene ([0129], [0130]).  This configuration enhances internal adhesion and battery structural integrity / performance ([0129], [0130]).
Waki et al. and Pytlik et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the polyvinylidene fluoride hexafluoropropylene disclosed by Waki et al. one a single and/or both surfaces of the separators of Pytlik et al. to enhance internal adhesion and battery performance and structural integrity.
Further, while the reference does not explicitly disclose the specific width of the composite flat sheet (2 – 350 mm), it would have been obvious to one of ordinary skill in the art at the time of filing the invention to change the width of the composite flat sheet, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is well known in the art that the size of electrodes in a battery depend on the size requirements of the technology to be powered (see Waki et al., [0002], [0116]) and that many design parameters are taken into consideration when determining the width / size of batteries.
Further still regarding limitations recited in claim 4, which are directed to method of making said briquette (e.g. “the hot-lamination is conducted at a temperature of 45~85 C; and/or a pressure imposed on the composite flat sheet (100) when conducting the hot-lamination is 1 T-2 T”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the wound composite flat sheet as recited in claim 4 is the same as the wound composite flat sheet disclosed by Pytlik et al., as set forth above, the claim is unpatentable even though the wound composite sheet of Pytlik et al. was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Allowable Subject Matter
Claims 7-11 and 13-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 7 discloses a structure including multiple housing components in spatial arrangement with respective ends/openings of the battery structure and including stretch molding forming an explosion proof structure as set forth in the claim with respect to the specific housing component structures listed in the claim.  Dependent claim 13 discloses an insulting rod structure penetrating the cell and in spatial relation to the positive and negative lugs and forming the structures as set forth in the claim responsive to external forces.
No combination of Waki et al. and Pytlik et al. discloses nor renders obvious all of the aforementioned structural features.  No modification of Pytlik et al. has been found obvious in the prior art to render the structural features of dependent claims 7 and 13 obvious to one of ordinary skill in the art at the time of filing the invention.

Additional references indicating further pertinent structural features include:

Lee (US 2008/0038588) discloses in Figs 1-6, a battery (Abstract) including a housing that has been stretch molded ([0018]).  However, this housing does not include any sort of structural feature including a mechanism for dealing with internal pressure or releasing gas.
Krebs (US 3,108,908) discloses in Figs 1-16, a button battery cell (Title) including a structure including rods (refs 107) having insulation that are incorporated within a housing (C7/L30-60).  However, these rod structures (refs 107) are not incorporated within the housing of the battery in a matter that renders the instant claims obvious.
Horiuchi et al. (US 2008/0318124) discloses in Figs 1-4, a wound battery including separatos coated with polyvinylidene fluoride hexafluoropropylene ([0049]).

However, none of these references, alone or in combination with Pytlik et al., disclose nor render obvious all of the aforementioned structural features of the instant dependent claims.  As such, these references are considered to be the prior art references of record closest to the aforementioned claim limitations.  Further, claims 8-11 and 14-18 are objected to since they depend from claims 7 and 13, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725